Citation Nr: 1600504	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-07 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected disability benefits in the amount of $11,942.00.


REPRESENTATION

The Veteran is represented by:  Michael Mooney, Attorney


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran served on active duty from August 1997 to August 2004 and from November 2006 to April 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In November 2008, the Veteran submitted claims of entitlement to service connection for a variety of disabilities.
 
2.  In April 2009, the Veteran retired from military service. 
 
3.  Upon retirement from the military, the Veteran applied for retirement pay.
 
4.  After the Veteran was granted military retirement pay, the Veteran's November 2008 claims were granted in an October 2009 rating decision.  The disability benefits were assigned an effective date of April 3, 2009.  The Veteran received a single lump sum payment of disability benefits.
 
5.  In June 2010, VA notified the Veteran that he had been overpaid $11,942.00, and that withholding of benefits to recoup this amount would occur retroactively, beginning on May 1, 2009.
 
6.  The Veteran requested waiver of recovery of the overpayment, which was denied in an October 2010 administrative decision.
 
7.  The Veteran's income consists of military retirement pay, benefits from the Social Security Administration and VA service-connected disability benefits.  He and his spouse have minimal savings, and their net monthly income is modest after expenses.  The evidence does not demonstrate that the Veteran has other liqudatable assets.
8.  There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran, and the recovery of the indebtedness would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of service-connected disability benefits in the amount of $11,942.00 have been met.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2008, the Veteran submitted claims of entitlement to service connection for a variety of disabilities.  Documentation associated with the Veteran's electronic claims file demonstrates that the Veteran retired from the military in April 2009.  Upon retiring, the Veteran applied for and ultimately received retirement pay.  In an October 2009 rating decision, service connection was granted for several disabilities.  Each assigned disability rating was effective April 3, 2009, the day after his retirement.  Given the effective date of the ratings, the Veteran received a lump sum of VA disability benefits, which totaled the amount of disability benefits he would have received had he been paid on a monthly basis from April 3, 2009.  Because he was paid these retroactive service-connected disability benefits while also receiving full retirement pay, VA found that an overpayment of $11,942.00 had occurred.  The Veteran does not dispute that an overpayment of benefits occurred.  As such, the propriety of the debt is not at issue here.  Thus, the salient issue presented by the Veteran's claim is whether waiver of recovery of that overpayment is warranted.

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and VA.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive):  (1) fault of the Veteran; (2) balancing of faults between the Veteran and VA; (3) undue hardship of collection on the Veteran; (4) defeat of the purpose of an existing benefit to the Veteran; (5) unjust enrichment of the Veteran, and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of VA's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); see also Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, thus removing any legal impediment to the granting of a waiver in this matter.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

With respect to the comparative faults of the Veteran and VA in the creation of the debt, the Board finds that both parties are equally responsible.  The Veteran submitted claims of entitlement to disability benefits in November 2008, which is prior to his retirement from the military.  Before the adjudication of these claims occurred, the Veteran retired from the military in April 2009, applied for military retirement pay, and was granted military retirement pay.  The Veteran received military retirement while his claims for disability benefits were still pending with VA.  In October 2009, VA granted the Veteran's claims for disability benefits.  The Veteran received a single retrospective payment of disability benefits that constituted the disability benefits payable to him on and after April 3, 2009.  When the Veteran submitted the claims for disability benefits in November 2008, there was no guarantee that his claims would be granted.  Thus, applying for military retirement pay in the interim seems reasonably prudent.  In March 2010, VA proposed to the Veteran that his disability compensable be reduced due to his receipt of military retirement pay.  This proposal was effectuated in a June 2010 decision.  Therein, VA determined that the reduction of his benefits will apply retroactively to May 1, 2009.  Because the reduction was retroactive, VA determined that the overpayment occurred.

Although the Pension Center is correct that the Veteran received notice that receipt of military retirement pay would affect his right to payment of disability compensation (contained in VA Form 21-8764, titled Disability Compensation Award Attachment-Important Information), such notice was dated in September 2004, many years prior to his claim for retirement pay and the disability claims giving rise to the overpayment.  The Veteran did not receive this notice again until after the October 2009 rating decision.  Based on the above, the Board finds that both the Veteran and VA are equally at fault for the creation of the debt.

With respect to undo hardship on the Veteran if collection of the debt was effectuated, the Veteran submitted a financial status report demonstrating that his only income is his military retirement, social security benefits, and VA disability benefits.  This report also demonstrates that he is married, but that his spouse receives zero income.  The Veteran reported minimal savings and only modest net monthly income after consideration of his and his spouse's monthly expenses.  Based on the totality of the evidence, the Board is satisfied that collection of the debt would impose upon the Veteran an undue hardship.  38 C.F.R. § 1.965(a)(3).

The purpose of disability benefits is to compensate the recipient for social and occupational impairment.  There is no indication that the collection or waiver of the debt would affect this purpose.

Concerning unjust enrichment, the applicable laws and regulations prohibit an individual from fully receiving both military retirement pay and VA disability benefits.  Thus, the Veteran's receipt of both constitutes unjust enrichment.

There is no evidence that the Veteran changed positions to his detriment in reliance upon the granted disability benefits.

The Board concludes that the positive evidence outweighs the negative evidence and that the facts in this case demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  VA is at least equally responsible for the creation of the overpayment and financial hardship is shown, which the Board finds outweighs the other factors considered.  In essence, the factors of equity and good conscience are in the Veteran's favor.


ORDER

Waiver of recovery of an overpayment of service-connected disability benefits in the amount of $11,942.00 is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


